Citation Nr: 1229315	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  08-38 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina 


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-connected low back pain with X-ray evidence of disc bulge at L3-L4 vertebrae.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.

3.  Entitlement to a total rating for compensation purposes based upon individual unemployability.


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel

INTRODUCTION

The Veteran served on active duty from July 1982 to January 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in October 2007 and November 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board's review of the file indicates that a remand is necessary.  First, subsequent to the last adjudication of the claims by the RO, the Veteran submitted a copy of May 2009 decision by the Social Security Administration (SSA) that granted disability benefits, effective in November 2007.  The decision reflects that the Veteran's service-connected back disorder is one of the disabilities on which the decision was based.  A diagnosis of posttraumatic stress disorder (PTSD) was also noted.  Therefore, the records related to the SSA application and award are relevant to the claims on appeal.  When VA has notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, the Board must seek to obtain those records before proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); see also Quartuccio v. Principi, 16 Vet. App. 183, 187-188 (2002); Baker v. West, 11 Vet. App. 163, 169 (1998).  

Additionally, with regard to the increased rating claim, the Veteran's last VA examination was performed in April 2007, and the most recent VA treatment record is dated in June 2008.  Thus, the Board is unable to assess the current severity of the Veteran's service-connected back disability without further development.  Therefore, a remand is necessary so that another VA examination may be scheduled, and that VA treatment records dated from June 2008 forward may be added to the claims file.  The VA treatment records available show that the Veteran was receiving treatment within the Fayetteville VA Medical Center (VAMC).  
With regard to the Veteran's acquired psychiatric disorder claim, the Board notes that he filed a claim for service connection for PTSD, and that he carries a diagnosis of PTSD in treatment records, as well as a November 2007 private opinion.  While the Veteran has provided detailed information on a stressor involving a plane crash, which was not verified by the RO, he has also supplied a stressor of experiencing SCUD missiles every night while stationed in Southeast Asia from September 1990 to December 1990.     

The RO indicate that it could not attempt verification of the stressor of SCUD missiles without a time frame limited to two months.  Nevertheless, if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (f)(3); see 75 Fed. Reg. 39843 (July 13, 2010).  

The Veteran was not afforded a VA examination on the psychiatric service connection claim.  The November 2007 private opinion states that the Veteran has flashbacks associated with his service in Southeast Asia, as well as with the plane crash; however, the opinion does not specifically mention SCUD missiles.  Thus, the Board determines that the Veteran should be provided with a VA examination to assess the existence and etiology of his claimed PTSD.  
Moreover, the Board notes that the November 2007 private opinion also diagnosed mood disorder due to general medical condition and VA records show subjective reports of depression due to the Veteran's multiple physical limitations.  When the record associates different diagnoses with the same symptoms, the nature of the Veteran's disorder is a question of fact for the Board, and once determined, the Board must address whether the Veteran's symptoms, regardless of diagnosis, are related to service.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  Accordingly, the VA psychiatric examiner should also offer an opinion as to whether the Veteran has an acquired psychiatric disorder that is secondary to his service-connected medical disabilities. 

Further, as the question of service connection on a secondary basis has been raised, the Board finds that the Veteran should be notified of the evidentiary requirements of a secondary service connection claim, in accordance with Allen v. Brown, 7 Vet. App. 439 (1995). 

Finally,  the United States Court of Appeals for Veterans Claims has held that all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the outcome of the Veteran's TDIU claim is impacted by the disability ratings assigned to his service-connected disabilities, the TDIU claim is considered to be inextricably intertwined with the service connection claims.  Consequently, the claim of entitlement to a TDIU rating must be remanded to the AOJ in accordance with Harris.  Additionally, once all additional documentary evidence has been associated with the claims file, the Veteran must be scheduled for another VA examination to assess whether he is unable to obtain or maintain substantially gainful employment due solely to service-connected disabilities.  

Accordingly, the case is REMANDED for the following actions: 

1. Send the Veteran a notice of the evidence required to substantiate a claim for secondary service connection, i.e., that the Veteran's claimed acquired psychiatric disorder was incurred or aggravated beyond normal progression as a result of his service-connected disabilities, in accordance with Allen.

2. Request records relevant to the Veteran's application and award of disability benefits from the SSA.  All requests and responses, positive and negative, must be associated with the claims file. 

3. Request all treatment records for the Veteran dated from June 2008 onward from the Fayetteville VAMC.  All requests and responses, positive and negative, must be associated with the claims file. 

4. Afford the Veteran the appropriate VA examination to determine the current severity of his service-connected low back disability.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All indicated testing must be conducted.  The examiner must conduct full range of motion studies on the service-connected lumbar spine.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least 10 repetitions and after any appropriate weight-bearing exertion.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected lumbar spine.  The report must be typed. 

5. Afford the Veteran the appropriate VA examination to determine whether any acquired psychiatric disorder found is related to his military service or to service-connected disability.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any diagnosed acquired psychiatric disorder is related to the Veteran's active duty service.  The examiner must also state whether any diagnosed acquired psychiatric disorder is due to or aggravated by any service-connected disability.  If the only diagnosis deemed appropriate is PTSD, the examiner should identify what in-service experiences the Veteran described the examiner used to support the diagnosis.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

6. Afford the Veteran the appropriate VA examination to determine to determine the effects of his service-connected disabilities on his ability to obtain and maintain employment consistent with his education and occupational experience.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities, or age.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed. 

7. The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8. Any examination report or medical opinion report obtained must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures. 

9. After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


